Citation Nr: 1018442	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  02-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
2, 1977 for the grant of service connection for bilateral pes 
planus.

2.  Entitlement to an effective date earlier than June 12, 
2004 for the award of a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.

3.  Entitlement to an effective date earlier than March 28, 
1994 for the assignment of a 50 percent rating for bilateral 
pes planus.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, and rating decisions dated in July 
2006 and December 2006 by the Montgomery, Alabama RO.  

The August 1995 rating decision, inter alia, denied 
entitlement to an earlier effective date for the grant of 
service connection for bilateral pes planus, and denied an 
increased rating for bilateral pes planus.  The July 2006 
rating decision granted entitlement to a TDIU, effective from 
June 12, 2004.  The December 2006 rating decision increased 
the disability rating for bilateral pes planus to 50 percent, 
effective from March 28, 1994.

When the case was last before the Board in November 2006, the 
Board denied entitlement to an earlier effective date for the 
grant of service connection for bilateral pes planus, and 
granted an increased rating of 50 percent for bilateral pes 
planus.  The appellant appealed the denial of an earlier 
effective date decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2009, the Court 
issued a Memorandum Order that made certain determinations 
which are explained in detail in this decision, and remanded 
the earlier effective date issue to the Board for action in 
compliance with the motion.  The Board's decision granting an 
increased rating for bilateral pes planus was affirmed.

The issues of entitlement to an effective date earlier than 
June 12, 2004 for the award of a TDIU and entitlement to an 
effective date earlier than March 28, 1994 for the assignment 
of a 50 percent rating for bilateral pes planus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
pes planus was denied in a July 1968 rating decision, and the 
Veteran was notified of this decision and appellate rights by 
letter dated July 30, 1968.

2.  The Veteran's August 1968 statement is a valid and timely 
notice of disagreement with respect to the July 1968 rating 
decision.

3.  The Veteran's service connection claim for bilateral pes 
planus was still pending when he reapplied for service 
connection in September 1977.

4.  The Veteran filed a valid and timely notice of 
disagreement with respect to the effective date of the grant 
of service connection for bilateral pes planus that was 
assigned in the July 1979 rating decision.

5.  The July 1979 rating decision granting service connection 
for bilateral pes planus, and awarding an effective date of 
September 2, 1977, did not subsume the July 1968 rating 
decision; the July 1979 rating decision is not final.

6.  The claim of entitlement to service connection for 
bilateral pes planus was received within a year of discharge 
from active military service.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
18, 1967 for the grant of service connection for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in a March 2004 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claim for an earlier effective 
date, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  No notice letter informed the Veteran as 
to disability ratings and effective dates.  

However, the Veteran is challenging the effective date 
following the grant of service connection for bilateral pes 
planus.  Service connection was awarded in a July 1979 rating 
decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Earlier Effective Date 

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If the claim is received within 
one year after separation from service, the effective date 
for service connection shall be the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

Analysis

The Veteran claims that the effective date for the award of 
service connection for bilateral pes planus should be the day 
after service separation in March 1967.  He claims that in 
August 1968 he submitted a timely notice of disagreement with 
the July 1968 rating decision denying service connection for 
bilateral pes planus.  As such, the July 1968 claim was still 
pending when he reapplied for service connection in September 
1977.  The Board, in its November 2006 decision denying an 
earlier effective date for the award of service connection 
for bilateral pes planus, found that the August 1968 
statement was not a valid notice of disagreement.

In its January 2009 Memorandum Decision, the Court stated 
that at the time the Veteran submitted the August 1968 
letter, the law stated that a notice of disagreement is 
required to initiate the appellate review process.  See 
38 U.S.C.A. § 7105(a) (1968).  The notice of disagreement was 
required to be filed "within one year from the date of 
mailing of notice of the result of initial review or 
determination."  38 U.S.C.A. § 7105(b)(1) (1968).  The 1968 
statute also stated that the notice of disagreement "must be 
in writing and be filed with the activity which entered the 
determination with which disagreement is expressed 
(hereinafter . . . the 'agency of original jurisdiction')." 
Id.  VA regulations at the time included the instruction that 
a notice of disagreement "should be in terms which can be 
reasonable construed as evidencing a desire for review of 
that determination."  38 C.F.R. §§ 19.118 (1991); 19.113 
(1968); 19.1(a) (1964).  However, there was no requirement 
that this element be met.  Id.  In applying the law to the 
facts of the appellant's claim, the Court held that the 
Veteran's August 1968 letter constituted a valid notice of 
disagreement, thus, reversing the Board's finding.  

Additionally, the Court determined that the June 1980 letter 
submitted after the July 1979 rating decision granting 
service connection for the foot disability and assigning a 
September 2, 1977 effective date, was a valid and timely 
notice of disagreement with respect to the effective date 
under the law extant at the time.  Further, the Court held 
that the July 1979 grant of service connection did not 
subsume the pending, unadjudicated 1968 claim.  This is 
because VA never issued a statement of the case after 
receiving the June 1980 notice of disagreement.  Thus, 
neither the July 1979 rating decision nor the July 1968 
rating decision is final.  

With respect to the Veteran's claim for an earlier effective 
date for the grant of service connection for bilateral pes 
planus, the Board notes that the Veteran filed his original 
claim for entitlement to service connection for bilateral pes 
planus on March 1, 1968.  He was discharged from active 
service on March 17, 1967.  Because of the Court's findings 
explained above, regarding the determinations that the 
Veteran's August 1968 statement is a valid and timely notice 
of disagreement, and the fact that the March 1968 service 
connection claim was still pending when the claim was 
eventually granted by the RO in July 1979, and the fact that 
the Veteran filed a timely notice of disagreement (in June 
1980) with the effective date assigned following the original 
grant of service connection of bilateral pes planus, the 
Board finds that the Veteran's original service connection 
claim was filed within a year of discharge from service.  In 
other words, the original claim filed on March 1, 1968, was 
still pending when the claim was ultimately granted, and when 
the Veteran filed a timely notice of disagreement in June 
1980 with respect to the effective date.

When a claim for service connection is filed within a year 
after separation from service, the effective date for service 
connection is the day following separation from active 
service or the date entitlement arose.  In this case, the 
evidence shows that the Veteran had pes planus prior to 
service.  The pes planus was not found at service entry, but 
the Veteran had complaints regarding his feet and a diagnosis 
of pes planus was rendered within the first month of service.  
The Veteran was eventually discharged for this condition.  As 
such, the effective date for service connection should be the 
day following separation from active service.  Therefore, the 
claim is granted.


ORDER

An effective date of March 18, 1967 for the grant of service 
connection for bilateral pes planus is granted.


REMAND

The Board notes that TDIU was granted in a July 19, 2006 
rating decision.  An effective date of June 12, 2004 was 
assigned.  On July 13, 2007, the Veteran filed a timely 
notice of disagreement with respect to the effective date 
assigned for TDIU.  To date, the RO has not issued a 
statement of the case regarding the effective date issue.  

Similarly, in a December 2006 rating decision, the RO 
implemented the Board's November 2006 decision that granted 
an increased rating of 50 percent for bilateral pes planus, 
effective March 28, 1994.  On June 11, 2007, the Veteran 
filed a timely notice of disagreement with respect to the 
effective date assigned.  To date, the RO has not issued a 
statement of the case regarding the effective date issue.   

Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
effective date earlier than June 12, 2004 
for the grant of a TDIU, and the issue of 
entitlement to an effective date earlier 
than March 28, 1994 for the assignment of 
a 50 percent rating for bilateral pes 
planus.  The Veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claims reviewed by 
the Board.  The RO should allow the 
Veteran the requisite period of time for 
a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


